Archer., Judge,
delivered the opinion of the court.
We think the court were in error in the first bill of exceptions, in not granting the plaintiffs’ prayer; that the jury were at liberty to infer from the silence of the defendant, their acquiescence in the correctness of the account rendered by the plaintiffs to the defendants.
These accounts, according to the proof offered in this exception, were rendered to the defendants according to the usage as proved, and as it was further proved, that in case there should be any exception taken to the accounts, such exception or disagreement, was, by usage, notified to the plaintiff, and no such notification being given, it was a reasonable inference, that the defendant thus receiving the account, had acquiesced in its correctness, and the inference was the stronger in this case, as according to the practice and usage of the banks, in case of failure, to notify differences in the respective accounts of the banks, for the bank trans*460mitting its account, to infer that it was not objected to, and was admitted to be correct.
The suspension of specie payments in August, 1829, and the declension of banking operations from that time, by the defendants, can make no difference in the sufficiency of the evidence, to enable the jury to draw the deduction sought by the plaintiffs, as it was in evidence that the defendants, The Planters' Bank, were engaged after the suspension, exclusively in the settlement and adjustment of their business, and the plaintiffs had a right to expect the observance of the usage in regard to the settlement of their mutual accounts, notwithstanding they had suspended banking operations, as they were still engaged, and exclusively engaged, in the settlement and adjustment of their accounts.
The second bill of exceptions arises on the statute of limitations. The defendants pleaded non-assumpsit; nonassumpsit infra tres annos ; and actio non-accrevit infra tres annos. The plaintiffs took issue on the first plea, and issue was joined on the second and third pleas; so that the only questions .the jury had to try, or which could legitimately be submitted to th,em, were, whether the defendants had assumed to pay the claim; whether they'had assumed to pay within three years; and whether the action had accrued within three ■years anterior to the institution of the suit.
There is certainly no evidence in any of the bills of exceptions, of any admission by the defendants, which could prevent the running of the statute.
The claim of the plaintiffs consists of remittances for collection, and of credits, which according to the usage as proved, when collected, were placed to the credit of the bank sending ; and to be held as deposites, liable to draft. The defendants, The Planters' Bank of Prince George’s County, suspended payment on the 10th of August, 1829, and by the letter of the cashier of the defendants, dated 25th August, 1829, the plaintiffs are informed, that the defendants had resolved to make no distinction between depositors and bill-holders : and it is in evidence, that this suspension of pay*461ment, was known on 22d August, 1823, to the plaintiffs. The time then from which the statute of limitations would commence running, according to the opinion of this court, in The Farmers’ and Mechanics’ Bank of Georgetown vs. The Planters’ Bank of Prince George’s County, would he the period when the plaintiffs first had knowledge that the defendants had suspended specie payments: and not the period when the transactions between the parties terminated, as assumed by the court in their directions to the jury.
The dealings between the parties terminated according to the evidence on the 9th day of August, 1829. The court were therefore in error in instructing the jury that the cause of action accrued, at least, as early as the jury should find all dealings between the parties terminated, and that limitations commenced to run from such period instead of dating the commencement of the running of the statute, from the day when the plaintiffs first had knowledge of the suspension of payment by the defendants.
But the plaintiffs, from the evidence in the cause, were clearly barred of their action, more than three years having elapsed from the date of knowledge by the plaintiffs of the suspension of payment by the defendants : and the plaintiffs are in no manner, therefore, prejudiced by such erroneous direction. For, whether the one period or the other be assumed, as the day from which to date the running of the statute, the plaintiffs are equally barred. Nor do they receive any prejudice by the erroneous refusal of the court to grant their prayer contained in the first exception, for, by the evidence in the cause, their claim was clearly barred by limitations.
If, as is supposed, this were a case of accounts between merchant and merchant, concerning trade and merchandise, to have availed themselves of it, the plaintiffs should have specially replied the fact to the defendants’ plea; until this was done, the disclosure in evidence of the fact, could have no effect on the issue which the jury were sworn to try.
JUDGMENT AFFIRMED.